DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 7-10, 12-13, and 15-20 have been amended. Claims 4, 6, and 14 are cancelled. Currently claims 1-3, 5, 7-13, and 15-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues on page 11 of the remarks that estimating whether a user is interested in an object is different from estimating the discoverability of the object based on where the object is located on a page (i.e. the layout). The Office disagrees. Eye gaze tracking of a user looking at an item prior to selection cannot covey user intention. The gaze data may indicate that a user is trying to decide 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kantamneni (Pub. No.: US 2009/0024964 A1) in view of Liu (Pub. No.: US 2016/0124505 A1).
With respect to Claim 1, Kantamneni teaches a method of determining discoverability of user interface (UI) items (fig. 1; ¶24), the method comprising: identifying a gaze of a user corresponding to a first UI item from a group of UI items (¶25, a gaze of a user corresponding to a first UI item: when a grid item is “seen”); identifying a direct user interaction of the user and with a second UI item from the group of UI items (¶25, direct user interaction: when a grid element is “noticed”), wherein at least one UI item in the group of UI items corresponds to an action within an application (¶29, “Search results page 200 includes page layout elements, such as a search box and tools 201, list of search results 202, and related advertisements 203” – layout elements such as tools are UI items that correspond to an action with an application); determining that the second UI item comprises a probability of being a selected UI item triggering the corresponding action based on the direct user interaction (¶25, “In another embodiment of the current invention thresholds for categories "seen" and "noticed" are established by correlating the number of fixations at an area of a page with the probability of getting a click at that area of a page.”); identifying other UI items from the group of UI items other than the  UI item (¶25, “any grid element to which the user has devoted up to one fixation of the user's attention is considered to be a grid element that the user has seen”); determining that the first UI item is among the other UI items and that the gaze is within a selection time threshold of the direct user interaction (¶24, “seen and noticed thresholds are assigned”; ¶25, “Two thresholds for categories "seen" and "noticed" are established in step 104. "Seen" and "noticed" category thresholds are two levels of fixations for a grid element.”); determining that a third UI item is among the other UI items and was not gazed upon within the selection time threshold (¶15, “There are two possible extremes for heat maps .... At the other extreme is a web page that contains areas of highly concentrated fixations, while other portions of the page have no fixations at all. In that case, content on the page was noticed in the areas of high concentration of fixations, but content was not even seen in other portions of the page”); and determining a discoverability value for the first UI item and a discoverability value for the third UI item (fig. 1, item 106; ¶15, discoverablity for the first UI item: content was seen; discoverability for the third UI item: content was not seen in other portions of the page) based on the first UI item and the third UI item being among the other UI items and based on the gaze corresponding to the first UI item, wherein the discoverability value for the first UI item and the discoverability value for the third UI item represent a likelihood that a user will observe the first UI item and the third UI item, respectively, based on a layout of the group of UI items (¶25, “The fixation data (e.g., represented by a heat map that illustrates the amount of aggregated fixations that various parts of the page received) is then divided, in step 102, into a grid. The grid elements can be square in shape.”; ¶29, “cognitive efficiency score is calculated for individual page layout elements”; ¶30).
Kantamneni does not explicitly mention wherein each UI item in the group of UI items corresponds to an action within an application; determining that the second UI item comprises a selected UI item triggering the corresponding action based on the direct user interaction.
(fig. 5, item 500) of operating a display using eye movement tracking (¶72) comprising: identifying a gaze of a user corresponding to a UI item from a group of UI items (fig. 5, 520 and 530; ¶79); wherein each UI item in the group of UI items corresponds to an action within an application (¶84, “any visually displayed item that a user could interact with by selecting”); determining that the second UI item comprises a selected UI item triggering the corresponding action based on the direct user interaction (¶84, “correlate the gaze of the user with a selectable region 431A”; ¶87, “responsive to the gaze being correlated with the selectable region 431A for at least a predetermined time, an operation of the electronic personal display 400A which is associated with the selectable region 431A is implemented”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kantamneni, wherein each UI item in the group of UI items corresponds to an action within an application; determining that the second UI item comprises a selected UI item triggering the corresponding action based on the direct user interaction, as taught by Liu so as to allow UI items that to be executable based on user gaze and selection in an easy and intuitive manner and enable the user to receive the full benefit and functionality of the device (¶4).
With respect to Claim 5, claim 1 is incorporated, Kantamneni teaches further comprising: identifying the group of UI items based on determining that the second UI item is in the group of UI items (¶24, “A number of fixations are computed for every grid element. Seen and noticed thresholds are assigned. Seen and noticed areas of a page are computed.”; ¶25, “The "noticed" category threshold is set at a number of fixations at which the probably of getting a click is sufficiently high”); and determining other UI items in the group of UI items (¶24; ¶25); and identifying analytics data that identifies a set of the UI items in the group that were not gazed upon (¶14; ¶15, “At the other extreme is a web page that contains areas of highly concentrated fixations, while other portions of the page have no fixations at all. In that case, content on the page was noticed in the areas of high concentration of fixations, but content was not even seen in other portions of the page.”); wherein the selection time threshold is defined as occurring: between the direct user interaction with the second UI item and a previous selection (¶25, “Two thresholds for categories "seen" and "noticed" are established in step 104. "Seen" and "noticed" category thresholds are two levels of fixations for a grid element….if a user's gaze is fixed at a grid element for a duration of more than a certain threshold of fixations, then the user is considered to have noticed that grid element …The "seen" category threshold is set at least one fixation but less than the "noticed" category threshold number of fixations” – a grid item is seen prior to a grid item that is noticed); or within a predetermined quantity of time prior to the direct user interaction with the second UI item (¶25, “"Seen" and "noticed" category thresholds … The "seen" category threshold is set at least one fixation but less than the "noticed" category threshold number of fixations”).
With respect to Claim 7, claim 1 is incorporated, Kantamneni teaches further comprising: identifying, for each respective UI item in the other UI items, whether the respective UI item was gazed upon (¶14, “A page heat map is a visualization of all eye fixations for a page aggregated across multiple people… In a heat map, a different color is assigned to a certain part of the page based on the number of fixations.”; ¶15, “At the other extreme is a web page that contains areas of highly concentrated fixations, while other portions of the page have no fixations at all. In that case, content on the page was noticed in the areas of high concentration of fixations, but content was not even seen in other portions of the page.”).
Kantamneni does not mention further comprising: identifying, for each respective UI item in the other UI items, the corresponding action.
Liu teaches a method (fig. 5, item 500) of operating a display using eye movement tracking (¶72) comprising: identifying a gaze of a user corresponding to a UI item from a group of UI items (fig. 5, 520 and 530; ¶79); wherein each UI item in the group of UI items corresponds to an action within an application (¶84, “any visually displayed item that a user could interact with by selecting”); determining (¶84, “correlate the gaze of the user with a selectable region 431A”; ¶87, “responsive to the gaze being correlated with the selectable region 431A for at least a predetermined time, an operation of the electronic personal display 400A which is associated with the selectable region 431A is implemented”); further comprising: identifying, for each respective UI item in the other UI items, the corresponding action ¶84, “correlate the gaze of the user with a selectable region 431A”; ¶87, “responsive to the gaze being correlated with the selectable region 431A for at least a predetermined time, an operation of the electronic personal display 400A which is associated with the selectable region 431A is implemented”.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kantamneni, further comprising: identifying, for each respective UI item in the other UI items, the corresponding action, as taught by Liu so as to allow UI items that to be executable based on user gaze and selection in an easy and intuitive manner and enable the user to receive the full benefit and functionality of the device (¶4).
With respect to Claim 10, claim 9 is incorporated, Kantamneni teach further comprising adjusting a measure of performance of the first UI item based on the discoverability value for the first UI item (¶24; ¶25, “In an embodiment of the invention, the cognitive efficiency score is the ratio of (a) the area noticed over (b) the area seen. Because users expend a fixed amount of effort to browse a web page, the cognitive efficiency score serves as an indicator of how much of the user's effort will result in finding something that is of interest to the user”).

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kantamneni and Liu as applied to claim 1 above, and further in view of Vennstrom et al. (Pub. No.: US 2015/0177833 A1) hereinafter referred to as Vennstrom.
Claim 2, claim 1 is incorporated, Kantamneni and Liu combined do not mention further comprising: accessing a location map, wherein the location map identifies bounding boxes corresponding to the group of UI items and actions corresponding to the group of UI items. 
Vennstrom teaches a method (¶25; ¶72-86) comprising: identifying a gaze of a user corresponding to a first UI item from a group of UI items (¶61; ¶69, in a first instance); identifying a direct user interaction with a second UI item from the group of UI items (¶61; ¶69, in a second instance); wherein each UI item in the group of UI items corresponds to an action within an application (¶64; ¶69, “The current context may in this case be that the user is looking/searching for something in the UI, navigating in the UI, wants to activate a certain function, wants to read, pan or scroll, or the like”); determining that the second UI item comprises a selected UI item triggering the corresponding action based on the direct user interaction (¶64; ¶65, “For example, a button that is identified as the one the user is looking at may be highlighted or selected/activated; or the UI may provide feedback in the form of graphics, sound or light, or a specific action may be performed by the system, in response to identification, determination or selection of an interaction element.”); further comprising: accessing a location map (¶86, memory 115 comprises information on any or all of the interaction element related properties described herein, the related properties comprises data relating to the bounding boxes, the memory is a location map), wherein the location map identifies bounding boxes corresponding to the UI items and actions corresponding to the UI items (¶144, dashed outlines in fig. 6 are the bounding boxes of the UI item).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Kantamneni and Liu to further comprise accessing a location map, wherein the location map identifies bounding boxes corresponding to the group of UI items and actions corresponding to the group of UI items, as taught by Vennstrom so as to (¶8). 
With respect to Claim 3, claim 2 is incorporated, Kantamneni and Liu combined do not mention wherein the bounding boxes are based on margins added around the perimeters of the UI items. 
Vennstrom teaches a method (¶25; ¶72-86) comprising: identifying a gaze of a user corresponding to a first UI item from a group of UI items (¶61; ¶69, in a first instance); identifying a direct user interaction with a second UI item from the group of UI items (¶61; ¶69, in a second instance); wherein each UI item in the group of UI items corresponds to an action within an application (¶64; ¶69, “The current context may in this case be that the user is looking/searching for something in the UI, navigating in the UI, wants to activate a certain function, wants to read, pan or scroll, or the like”); determining that the second UI item comprises a selected UI item triggering the corresponding action based on the direct user interaction (¶64; ¶65, “For example, a button that is identified as the one the user is looking at may be highlighted or selected/activated; or the UI may provide feedback in the form of graphics, sound or light, or a specific action may be performed by the system, in response to identification, determination or selection of an interaction element.”); further comprising: accessing a location map (¶86, memory 115 comprises information on any or all of the interaction element related properties described herein, the related properties comprises data relating to the bounding boxes, the memory is a location map), wherein the location map identifies bounding boxes corresponding to the UI items and actions corresponding to the UI items (¶144, dashed outlines in fig. 6 are the bounding boxes of the UI item); wherein the bounding boxes are based on margins added around the perimeters of the UI items (fig. 6; ¶144).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Kantamneni and Liu, wherein the bounding boxes are based on margins added around the perimeters of the UI items, as taught by (¶8). 
With respect to Claim 11, claim 1 is incorporated, Kantamneni does not explicitly mention wherein receiving the selection comprises receiving a mouse click or touch screen tap on the second UI item.
Vennstrom teaches a method (¶25; ¶72-86) comprising: identifying a gaze of a user corresponding to a first UI item from a group of UI items (¶61; ¶69, in a first instance); identifying a direct user interaction with a second UI item from the group of UI items (¶61; ¶69, in a second instance); wherein each UI item in the group of UI items corresponds to an action within an application (¶64; ¶69, “The current context may in this case be that the user is looking/searching for something in the UI, navigating in the UI, wants to activate a certain function, wants to read, pan or scroll, or the like”); determining that the second UI item comprises a selected UI item triggering the corresponding action based on the direct user interaction (¶64; ¶65, “For example, a button that is identified as the one the user is looking at may be highlighted or selected/activated; or the UI may provide feedback in the form of graphics, sound or light, or a specific action may be performed by the system, in response to identification, determination or selection of an interaction element.”); wherein receiving the selection comprises receiving a mouse click or touch screen tap on the second UI item (¶64).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Kantamneni and Liu wherein receiving the selection comprises receiving a mouse click or touch screen tap on the second UI item, as taught by Vennstrom so as to allow UI items that to be executable based on user gaze and selection in an easy and intuitive manner.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kantamneni and Liu as applied to claim 1 above, and further in view of Trapp et al. (Pub. No.: US 2018/0032816 A1) hereinafter referred to as Trapp.
With respect to Claim 8, claim 1 is incorporated, Kantamneni does not mention further comprising: identifying, for each respective UI item in the other UI items, the corresponding action.
Liu teaches a method (fig. 5, item 500) of operating a display using eye movement tracking (¶72) comprising: identifying a gaze of a user corresponding to a UI item from a group of UI items (fig. 5, 520 and 530; ¶79); wherein each UI item in the group of UI items corresponds to an action within an application (¶84, “any visually displayed item that a user could interact with by selecting”); determining that the second UI item comprises a selected UI item triggering the corresponding action based on the direct user interaction (¶84, “correlate the gaze of the user with a selectable region 431A”; ¶87, “responsive to the gaze being correlated with the selectable region 431A for at least a predetermined time, an operation of the electronic personal display 400A which is associated with the selectable region 431A is implemented”); further comprising: identifying, for each respective UI item in the other UI items, the corresponding action ¶84, “correlate the gaze of the user with a selectable region 431A”; ¶87, “responsive to the gaze being correlated with the selectable region 431A for at least a predetermined time, an operation of the electronic personal display 400A which is associated with the selectable region 431A is implemented”.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kantamneni, further comprising: identifying, for each respective UI item in the other UI items, the corresponding action, as taught by Liu so as to allow UI items that to be executable based on user gaze and selection in an easy and intuitive manner and enable the user to receive the full benefit and functionality of the device (¶4).
further comprising: identifying, for each respective UI item in the other of UI items, time spent gazing on the respective UI item. 
Trapp teaches a method (fig. 2; ¶32) of fixation identification, the method comprising: identifying a gaze corresponding to a first gaze position data element (fig. 2, item 102; ¶33); further comprising: identifying, for each respective gaze position data element in the other of gaze position data element, time spent gazing on the respective UI item (¶34; ¶41). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Kantamneni and Liu, further comprising: identifying, for each respective UI item in the other of UI items, time spent gazing on the respective UI item, as taught by Trapp so as to provide real time analysis of the gaze position data elements during operation (¶41) and based upon the assessment of the user's visual engagement of an item, provide feedback information to an operator regarding the user's visual engagement of an item (e.g., suggestions as to improvements of the design or layout of the item or suggestions to improve the needs of the user) (¶10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kantamneni and Liu as applied to claim 1 above, and further in view of Matsuda et al. (Pub. No.: US 2018/0349696 A1) hereinafter referred to as Matsuda.
With respect to Claim 9, claim 1 is incorporated, Kantamneni and Liu combined not teach further comprising: compiling analytics data identifying occurrences when the first UI item was gazed upon prior to selections of other UI items in the group of UI items; and determining the discoverability value of the first UI item based on the analytics data with respect to the first selectable action for the first UI item and the third UI item. 
 (fig. 5; ¶64) of determining a discoverability of user interface (Ul) items (¶64, estimating a vacillated commodity: number of looked times/increase of number of looked times ~ discoverability of user interface items), the method comprising: identifying a gaze corresponding to a first Ul item from a group of Ul items (fig. 5, item S12; ¶65); identifying a direct user interaction with a second Ul item from the group of Ul items (fig. 5, item S16; ¶66; fig. 6); determining that the first UI item is among other UI items and that the gaze is within a selection time threshold of the direct user interaction (fig. 6, 2T/3 to completion: selection time threshold; ¶67); determining that a third UI item is among other UI items and was not gazed upon within the selection time threshold (fig. 6, commodity A is not gazed upon within the selection time threshold of 2T/3; ¶67); and determining a discoverability value for the first Ul item based on the gaze corresponding to the first Ul item and direct user interaction with the second Ul item (¶70), wherein the discoverability value represents a likelihood that a user will observe the first Ul item (¶70); further comprising: identifying, for each respective UI item in the other of UI items (¶65), time spent gazing on the respective UI item (¶67); further comprising: compiling analytics data identifying occurrences when the first UI item was gazed upon prior to selections of other UI items in the group of UI items (fig. 6; ¶65; ¶67; ¶70); and determining the discoverability value of the first UI item based on the analytics data with respect to the first selectable action for the first UI item and the third UI item (fig. 1C-1D; ¶74 it is determined that the discoverability/vacillated commodities are commodities C and D). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Kantamneni and Liu, further comprising: compiling analytics data identifying occurrences when the first UI item was gazed upon prior to selections of other UI items in the group of UI items; and determining the discoverability value of the first UI item based on the analytics data with respect to the first selectable action for the first UI item (¶35).

Claims 12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kantamneni in view of Masuda.
With respect to Claim 12, Liu teaches a system (fig. 4; ¶57) that combines gaze data and selection data (¶60), the system comprising: at least one processor (fig. 4, item 410A; ¶58); and a non-transitory computer-readable storage medium (fig. 4, item 420A; ¶93) comprising instructions that, when executed by the at least one processor, cause the at least one processor to: provide an application (fig. 4, item 430A: display screen; ¶58; ¶67) having a user interface (UI) with UI items that are selectable by user interactions to perform corresponding selectable actions (¶67, Table 1 9.) operation: “open an item such as a menu, view details, to mark an item as complete; eye gaze: gazing at a region that a user would manually interact with to cause the operation for a predetermined time”), including a first UI item being configured, when selected, to perform a first selectable action in an application  (¶67, Table 1, 9.): open an item), and a second UI item being configured, when selected, to perform a second selectable action in the application (¶67, Table 1, 9.): view details), and a third UI item being configured, when selected, to perform a third selectable action in the application (¶67, Table 1, 9.): mark an item as complete): track gaze locations on the UI based on monitoring eye movements (¶60); track a selection of the second UI item to perform the second selectable action (¶60).
Liu does not mention that the system provides analytics data, UI items that are selectable by user interactions received via an input device; wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items, and provide analytics data comprising discoverability values representing a likelihood that a user will observe the first UI item and the third UI item, wherein the discoverability values are based on a layout of the group of UI items.
Kantamneni teaches a system (fig. 4; ¶22) for providing analytics data that combines gaze data and selection data (¶17) the system comprising: at least one processor (fig. 4, item 404); and a non-transitory computer-readable storage medium (fig. 4, item 406) comprising instructions that, when executed by the at least one processor, cause the at least one processor (¶33) to:  implement a method which comprises: provide an application (fig. 2; ¶29, application: Search results page 200 includes page layout elements, such as a search box and tools 201, list of search results 202, and related advertisements 203) having a user interface (UI) with UI items (fig. 2, UI items: tools) that are selectable by user interactions received via an input device (fig. 4, item 414; ¶34) to perform corresponding selectable actions (¶8-9); wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items (¶14-15, grid elements are grouped via a heat map and are either seen, noticed, or not even seen/no fixations), track gaze locations on the UI based on monitoring eye movements (¶25), identify a gaze of a user corresponding to a first UI item from a group of UI items (¶25, a gaze of a user corresponding to a first UI item: when a grid item is “seen”), determine that a third UI item is among other UI items and was not gazed upon (¶15, “There are two possible extremes for heat maps .... At the other extreme is a web page that contains areas of highly concentrated fixations, while other portions of the page have no fixations at all. In that case, content on the page was noticed in the areas of high concentration of fixations, but content was not even seen in other portions of the page”), provide analytics data comprising discoverability values representing a likelihood that a user will observe the first UI item and the third UI item, wherein the discoverability values are based on a layout of the group of UI items (¶25, “The fixation data (e.g., represented by a heat map that illustrates the amount of aggregated fixations that various parts of the page received) is then divided, in step 102, into a grid. The grid elements can be square in shape.”; ¶29, “cognitive efficiency score is calculated for individual page layout elements”; ¶30).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Liu, such that the system is for providing analytics data, the system comprising: UI items that are selectable by user interactions received via an input device; wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items, and provide analytics data comprising discoverability values representing a likelihood that a user will observe the first UI item and the third UI item, wherein the discoverability values are based on a layout of the group of UI items, as taught by Kantamneni so as to automatically derive metrics that measure how users perceive grid elements (¶17).
Liu and Kantamneni combined do not teach the system to monitor eye pauses, including determining prior gaze activity indicating that a gaze of a user is detected with respect to the first UI item, nor identifying other items from the group of UI items other than the second UI item based on the selection; determining that the first UI item is among the other UI items and that the prior gaze activity is within a selection time threshold of the selection; determining that the third UI item is among the other UI items and was not gazed upon within the selection time threshold.
Masuda teaches a system (fig. 2; ¶42) for providing analytics data that combines gaze data and selection data (¶42), the system comprising: at least one processor (fig. 2, item 10; fig. 4, item 106; ¶61); and a non-transitory computer-readable storage medium (fig. 2, item 11; ¶62) comprising instructions that, when executed by the at least one processor, cause the at least one processor to: provide an application having a user interface (UI) with UI items that are selectable by user interactions received via an input device to perform corresponding selectable actions (¶42, commodities: UI items), wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items (fig. 2, item 16; ¶70, D increase in number of looked times), including a (¶37, purchase ~ action; ¶66), a second UI item being configured, when selected, to perform a second selectable action (¶37, purchase ~ action; ¶66); and a third UI item being configured, when selected, to perform a third selectable action in the application (¶37, purchase ~ action; ¶66); track gaze locations on the UI based on monitoring eye movements and eye pauses (fig. 1A shows eye movement starting at commodity A and selection of commodity C where the eye pauses throughout because the gaze time is not less than a threshold; ¶38), including determining prior gaze activity, indicating that a gaze of a user is detected with respect to the first UI item (fig. 2, item 32; fig. 6; ¶32); track a selection of the second UI item to perform the second selectable action (¶66); identifying other items from the group of UI items other than the second UI item based on the selection (fig. 6); determining that the first UI item is among the other UI items and that the prior gaze activity is within a selection time threshold of the selection (fig. 6, the selection threshold is from 2T/3 to completion); determining that the third UI item is among the other UI items and was not gazed upon within the selection time threshold (fig. 6, third UI item is commodity A, the selection threshold is from 2T/3 to completion).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Liu and Kantamnei, so as to result in a system to monitor eye pauses, including determining prior gaze activity indicating that a gaze of a user is detected with respect to the first UI item, and identifying other items from the group of UI items other than the second UI item based on the selection; determining that the first UI item is among the other UI items and that the prior gaze activity is within a selection time threshold of the selection; determining that the third UI item is among the other UI items and was not gazed upon within the selection time threshold, as taught by Masuda so as to identify items which the user vacillates or for improving accuracy to estimate an object in which a user is interested based on gaze information (¶35).
Claim 15, claim 12 is incorporated, Liu does not mention further comprising: identifying the group of UI items based on determining that a selected UI item is in the group and determining other UI items in the group, wherein the analytics data identifies a set of the UI items in the group that were gazed upon prior to selection of the selected UI item.
Masuda teaches a system (fig. 2; ¶42) for providing analytics data that combines gaze data and selection data (¶42), the system comprising: at least one processor (fig. 2, item 10; fig. 4, item 106; ¶61); and a non-transitory computer-readable storage medium (fig. 2, item 11; ¶62) comprising instructions that, when executed by the at least one processor, cause the at least one processor to: provide an application having a user interface (UI) with UI items that are selectable by user interactions received via an input device to perform corresponding selectable actions (¶42, commodities: UI items), wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items (fig. 2, item 16; ¶70, D increase in number of looked times), including a first UI item being configured, when selected, to perform a first selectable action (¶37, purchase ~ action; ¶66), a second UI item being configured, when selected, to perform a second selectable action (¶37, purchase ~ action; ¶66); and a third UI item being configured, when selected, to perform a third selectable action in the application (¶37, purchase ~ action; ¶66); track gaze locations on the UI based on monitoring eye movements and eye pauses (fig. 1A shows eye movement starting at commodity A and selection of commodity C where the eye pauses throughout because the gaze time is not less than a threshold; ¶38), including determining prior gaze activity, indicating that a gaze of a user is detected with respect to the first UI item (fig. 2, item 32; fig. 6; ¶32); track a selection of the second UI item to perform the second selectable action (¶66); identifying other items from the group of UI items other than the second UI item based on the selection (fig. 6); determining that the first UI item is among the other UI items and that the prior gaze activity is within a selection time threshold of the selection (fig. 6, the selection threshold is from 2T/3 to completion); determining that the third UI item is among the (fig. 6, third UI item is commodity A, the selection threshold is from 2T/3 to completion); further comprising: identifying the group of UI items based on determining that a selected UI item is in the group and determining other UI items in the group (figs. 1A to 1D; ¶38 or fig. 6, grouped according to the number of looked times), wherein the analytics data identifies a set of the UI items in the group that were gazed upon prior to selection of the selected UI item (fig. 6).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Liu, Kantamnei, and Matsuda, to further comprise: identifying the group of UI items based on determining that a selected UI item is in the group and determining other UI items in the group, wherein the analytics data identifies a set of the UI items in the group that were gazed upon prior to selection of the selected UI item, as taught by Masuda so as to identify items which the user vacillates or for improving accuracy to estimate an object in which a user is interested based on gaze information (¶35).
With respect to Claim 16, claim 12 is incorporated, Liu does not mention further comprising: identifying the group of UI items based on determining that a selected UI item is in the group, wherein the analytics data identifies a set of the UI items in the group that were not gazed upon prior to selection of the selected UI item.
Masuda teaches a system (fig. 2; ¶42) for providing analytics data that combines gaze data and selection data (¶42), the system comprising: at least one processor (fig. 2, item 10; fig. 4, item 106; ¶61); and a non-transitory computer-readable storage medium (fig. 2, item 11; ¶62) comprising instructions that, when executed by the at least one processor, cause the at least one processor to: provide an application having a user interface (UI) with UI items that are selectable by user interactions received via an input device to perform corresponding selectable actions (¶42, commodities: UI items), wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI (fig. 2, item 16; ¶70, D increase in number of looked times), including a first UI item being configured, when selected, to perform a first selectable action (¶37, purchase ~ action; ¶66), a second UI item being configured, when selected, to perform a second selectable action (¶37, purchase ~ action; ¶66); and a third UI item being configured, when selected, to perform a third selectable action in the application (¶37, purchase ~ action; ¶66); track gaze locations on the UI based on monitoring eye movements and eye pauses (fig. 1A shows eye movement starting at commodity A and selection of commodity C where the eye pauses throughout because the gaze time is not less than a threshold; ¶38), including determining prior gaze activity, indicating that a gaze of a user is detected with respect to the first UI item (fig. 2, item 32; fig. 6; ¶32); track a selection of the second UI item to perform the second selectable action (¶66); identifying other items from the group of UI items other than the second UI item based on the selection (fig. 6); determining that the first UI item is among the other UI items and that the prior gaze activity is within a selection time threshold of the selection (fig. 6, the selection threshold is from 2T/3 to completion); determining that the third UI item is among the other UI items and was not gazed upon within the selection time threshold (fig. 6, third UI item is commodity A, the selection threshold is from 2T/3 to completion); further comprising: identifying the group of UI items based on determining that a selected UI item is in the group, wherein the analytics data identifies a set of the UI items in the group that were not gazed upon prior to selection of the selected UI item (fig. 6 for time 2T/3 to completion, commodity A was not gazed upon).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Liu, Kantamnei, and Matsuda, to further comprise: identifying the group of UI items based on determining that a selected UI item is in the group, wherein the analytics data identifies a set of the UI items in the group that were not gazed upon prior to selection of the selected UI item, as taught by Masuda so as to identify items which the user vacillates or (¶35).
With respect to Claim 18, Liu teaches a non-transitory computer-readable storage medium (fig. 4, item 420A; ¶93) comprising instructions for causing a computing device to perform operations comprising: providing a user interface (UI) for display (fig. 4, item 430A: display screen; ¶58; ¶67), wherein providing the UI comprises providing UI items that are selectable by user interactions received via an input device to perform corresponding selectable actions (¶67, Table 1 9.) operation: “open an item such as a menu, view details, to mark an item as complete; eye gaze: gazing at a region that a user would manually interact with to cause the operation for a predetermined time”), including a first UI item being configured, when selected, to perform a first selectable action in an application  (¶67, Table 1, 9.): open an item), and a second UI item being configured, when selected, to perform a second selectable action in the application (¶67, Table 1, 9.): view details), and a third UI item being configured, when selected, to perform a third selectable action in the application (¶67, Table 1, 9.): mark an item as complete): determining gaze locations, wherein the gaze locations are determined based on monitoring eye movements (¶60); receiving a selection of the second UI item to perform the second selectable action (¶60).
Liu does not mention UI items that are selectable by user interactions are received via an input device; wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items, and provide analytics data comprising discoverability values representing a likelihood that a user will observe the first UI item and the third UI item, wherein the discoverability values are based on a layout of the group of UI items.
Kantamneni teaches a system (fig. 4; ¶22) for providing analytics data that combines gaze data and selection data (¶17) the system comprising: at least one processor (fig. 4, item 404); and a non-transitory computer-readable storage medium (fig. 4, item 406) comprising instructions that, when (¶33) to: implement a method which comprises: provide an application (fig. 2; ¶29, application: Search results page 200 includes page layout elements, such as a search box and tools 201, list of search results 202, and related advertisements 203) having a user interface (UI) with UI items (fig. 2, UI items: tools) that are selectable by user interactions received via an input device (fig. 4, item 414; ¶34) to perform corresponding selectable actions (¶8-9); wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items (¶14-15, grid elements are grouped via a heat map and are either seen, noticed, or not even seen/no fixations), track gaze locations on the UI based on monitoring eye movements (¶25), identify a gaze of a user corresponding to a first UI item from a group of UI items (¶25, a gaze of a user corresponding to a first UI item: when a grid item is “seen”), determine that a third UI item is among other UI items and was not gazed upon (¶15, “There are two possible extremes for heat maps .... At the other extreme is a web page that contains areas of highly concentrated fixations, while other portions of the page have no fixations at all. In that case, content on the page was noticed in the areas of high concentration of fixations, but content was not even seen in other portions of the page”), provide analytics data comprising discoverability values representing a likelihood that a user will observe the first UI item and the third UI item, wherein the discoverability values are based on a layout of the group of UI items (¶25, “The fixation data (e.g., represented by a heat map that illustrates the amount of aggregated fixations that various parts of the page received) is then divided, in step 102, into a grid. The grid elements can be square in shape.”; ¶29, “cognitive efficiency score is calculated for individual page layout elements”; ¶30).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the non-transitory computer readable medium of Liu, such that UI items that are selectable by user interactions received via an input device; wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of (¶17).
Liu and Kantamneni combined do not teach determining gaze locations identifying coordinates of gazes, wherein the gaze locations are determined based on monitoring eye pauses, including determining prior gaze activity indicating that a gaze of a user is detected with respect to the first UI item, nor identifying other items from the group of UI items other than the second UI item based on the selection; determining that the first UI item is among the other UI items and gazed upon within a selection time threshold of the selection based on the prior gaze activing; determining that the third UI item is among the other UI items and was not gazed upon within the selection time threshold, and wherein the analytics data is based on the prior gaze activity and the selection of the second UI item within the selection time threshold.
Masuda teaches a system (fig. 2; ¶42) for providing analytics data that combines gaze data and selection data (¶42), the system comprising: at least one processor (fig. 2, item 10; fig. 4, item 106; ¶61); and a non-transitory computer-readable storage medium (fig. 2, item 11; ¶62) comprising instructions that, when executed by the at least one processor, cause the at least one processor to: provide an application having a user interface (UI) with UI items that are selectable by user interactions received via an input device to perform corresponding selectable actions (¶42, commodities: UI items), wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items (fig. 2, item 16; ¶70, D increase in number of looked times), including a first UI item being configured, when selected, to perform a first selectable action (¶37, purchase ~ action; ¶66), a second UI item being configured, when selected, to perform a second selectable action (¶37, purchase ~ action; ¶66); and a third UI item being configured, when selected, to perform a third (¶37, purchase ~ action; ¶66); determining gaze locations identifying coordinates of gazes (¶44), wherein the gaze locations are determined based on monitoring eye pauses (fig. 1A shows eye movement starting at commodity A and selection of commodity C where the eye pauses throughout because the gaze time is not less than a threshold; ¶38), including determining prior gaze activity, indicating that a gaze of a user is detected with respect to the first UI item (fig. 2, item 32; fig. 6; ¶32); track a selection of the second UI item to perform the second selectable action (¶66); identifying other items from the group of UI items other than the second UI item based on the selection (fig. 6); determining that the first UI item is among the other UI items and gazed upon within a selection time threshold of the selection based on prior gaze activity (fig. 6, the selection threshold is from 2T/3 to completion); determining that the third UI item is among the other UI items and was not gazed upon within the selection time threshold (fig. 6, third UI item is commodity A, the selection threshold is from 2T/3 to completion), and wherein the analytics data (fig. 6) is based on the prior gaze activity and the selection of the second UI item within the selection time threshold (¶67).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined non-transitory computer readable storage medium of Liu and Kantamnei, to further comprise determining gaze locations identifying coordinates of gazes, wherein the gaze locations are determined based on monitoring eye pauses, including determining prior gaze activity indicating that a gaze of a user is detected with respect to the first UI item, identifying other items from the group of UI items other than the second UI item based on the selection; determining that the first UI item is among the other UI items and gazed upon within a selection time threshold of the selection based on the prior gaze activing; determining that the third UI item is among the other UI items and was not gazed upon within the selection time threshold, and wherein the analytics data is based on the prior gaze activity and the selection of the second UI item within the (¶35).
With respect to Claim 19, claim 18 is incorporated, Liu does not mention wherein the providing the analytics data comprises identifying the group of UI items based on determining that a selected UI item is in the group, wherein the analytics data identifies a set of the UI items in the group that were gazed upon prior to selection of the selected UI item.
Masuda teaches a system (fig. 2; ¶42) for providing analytics data that combines gaze data and selection data (¶42), the system comprising: at least one processor (fig. 2, item 10; fig. 4, item 106; ¶61); and a non-transitory computer-readable storage medium (fig. 2, item 11; ¶62) comprising instructions that, when executed by the at least one processor, cause the at least one processor to: provide an application having a user interface (UI) with UI items that are selectable by user interactions received via an input device to perform corresponding selectable actions (¶42, commodities: UI items), wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items (fig. 2, item 16; ¶70, D increase in number of looked times), including a first UI item being configured, when selected, to perform a first selectable action (¶37, purchase ~ action; ¶66), a second UI item being configured, when selected, to perform a second selectable action (¶37, purchase ~ action; ¶66); and a third UI item being configured, when selected, to perform a third selectable action in the application (¶37, purchase ~ action; ¶66); determining gaze locations identifying coordinates of gazes (¶44), wherein the gaze locations are determined based on monitoring eye pauses (fig. 1A shows eye movement starting at commodity A and selection of commodity C where the eye pauses throughout because the gaze time is not less than a threshold; ¶38), including determining prior gaze activity, indicating that a gaze of a user is detected with respect to the first UI item (fig. 2, item 32; fig. 6; ¶32); track a selection of the second UI item to perform the second selectable action (¶66); identifying other items from the group of UI items other than the second UI item based on the selection (fig. 6); determining that the first UI item is among the other UI items and gazed upon within a selection time threshold of the selection based on prior gaze activity (fig. 6, the selection threshold is from 2T/3 to completion); determining that the third UI item is among the other UI items and was not gazed upon within the selection time threshold (fig. 6, third UI item is commodity A, the selection threshold is from 2T/3 to completion), and wherein the analytics data (fig. 6) is based on the prior gaze activity and the selection of the second UI item within the selection time threshold (¶67); wherein the providing the analytics data comprises identifying the group of UI items based on determining that a selected UI item is in the group (figs. 1A to 1D; ¶38 or fig. 6, grouped according to the number of looked times), wherein the analytics data identifies a set of the UI items in the group that were gazed upon prior to selection of the selected UI item (fig. 6).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined non-transitory computer readable medium of Liu, Kantamnei, and Matsuda, wherein the providing the analytics data comprises identifying the group of UI items based on determining that a selected UI item is in the group and determining other UI items in the group, wherein the analytics data identifies a set of the UI items in the group that were gazed upon prior to selection of the selected UI item, as taught by Masuda so as to identify items which the user vacillates or for improving accuracy to estimate an object in which a user is interested based on gaze information (¶35).
With respect to Claim 20, claim 18 is incorporated, Liu does not mention wherein the providing the analytics data  comprises identifying the group of UI items based on determining that a selected UI item is in the group, wherein the analytics data identifies a set of the UI items in the group that were not gazed upon prior to selection of the selected UI item.
Masuda teaches a system (fig. 2; ¶42) for providing analytics data that combines gaze data and selection data (¶42), the system comprising: at least one processor (fig. 2, item 10; fig. 4, item 106; ¶61); and a non-transitory computer-readable storage medium (fig. 2, item 11; ¶62) comprising instructions that, when executed by the at least one processor, cause the at least one processor to: provide an application having a user interface (UI) with UI items that are selectable by user interactions received via an input device to perform corresponding selectable actions (¶42, commodities: UI items), wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items (fig. 2, item 16; ¶70, D increase in number of looked times), including a first UI item being configured, when selected, to perform a first selectable action (¶37, purchase ~ action; ¶66), a second UI item being configured, when selected, to perform a second selectable action (¶37, purchase ~ action; ¶66); and a third UI item being configured, when selected, to perform a third selectable action in the application (¶37, purchase ~ action; ¶66); track gaze locations on the UI based on monitoring eye movements and eye pauses (fig. 1A shows eye movement starting at commodity A and selection of commodity C where the eye pauses throughout because the gaze time is not less than a threshold; ¶38), including determining prior gaze activity, indicating that a gaze of a user is detected with respect to the first UI item (fig. 2, item 32; fig. 6; ¶32); track a selection of the second UI item to perform the second selectable action (¶66); identifying other items from the group of UI items other than the second UI item based on the selection (fig. 6); determining that the first UI item is among the other UI items and that the prior gaze activity is within a selection time threshold of the selection (fig. 6, the selection threshold is from 2T/3 to completion); determining that the third UI item is among the other UI items and was not gazed upon within the selection time threshold (fig. 6, third UI item is commodity A, the selection threshold is from 2T/3 to completion); wherein the providing the analytics data  comprises identifying the group of UI items based on determining that a selected UI item is in the group, wherein the analytics data identifies a set of the UI items in the group that were not gazed upon prior to selection of the selected UI item (fig. 6 for time 2T/3 to completion, commodity A was not gazed upon).
 comprises identifying the group of UI items based on determining that a selected UI item is in the group, wherein the analytics data identifies a set of the UI items in the group that were not gazed upon prior to selection of the selected UI item, as taught by Masuda so as to identify items which the user vacillates or for improving accuracy to estimate an object in which a user is interested based on gaze information (¶35).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Kantamneni, and Matsuda as applied to claim 12 above, and further in view of Vennstrom.
With respect to Claim 13, claim 12 is incorporated, Liu, Kantamneni, and Matsuda combined do not teach further comprising: determining that a gaze corresponds to the first UI item based on determining that a gaze location is within a bounding box corresponding to the first UI item based on a location map, wherein the location map identifies bounding boxes corresponding to the UI items and actions corresponding to the UI items.
Vennstrom teaches a system (figs. 1a, 1c and 1d; ¶58) for providing analytics data that combines gaze data and selection data (¶24; ¶51), the system comprising: at least one processor (fig. 1a, item 125: processor; fig. 1c, item 150: processor; ¶61-62); and a non-transitory computer-readable storage medium (¶150) comprising instructions that, when executed by the at least one processor (¶150), cause the at least one processor to provide an application having a user interface (UI) (fig. 2a, item 190; ¶65-66) with UI items (fig. 2a, items 200 & 220) that are selectable by user interactions received via an input device to perform corresponding selectable actions (¶65), wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items (¶51; ¶69; ¶85), including a first UI item (fig. 2a, item 200; ¶69) being configured, when (fig. 2a, item 220; ¶69) being configured, when selected, to perform a second selectable action; track gaze locations on the UI based on monitoring eye movements and eye pauses (¶61; ¶90), including determining prior gaze activity indicating whether a gaze of a user is detected with respect to the first UI item (¶51-52; ¶69, looking/searching; ¶128); track a selection of the second UI item to perform the second selectable action within a selection time threshold following the prior gaze activity (¶128-135); further comprising:  determining that a gaze corresponds to the first UI item based on determining that a gaze location is within a bounding box (¶144, dashed outlines in fig. 6 are the bounding boxes of the UI item) corresponding to the first UI item based on a location map (¶86, memory 115 comprises information on any or all of the interaction element related properties described herein, the related properties comprises data relating to the bounding boxes, the memory is a location map), wherein the location map identifies bounding boxes corresponding to the UI items and actions corresponding to the UI items (¶144).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Liu, Kantamneni, and Matsuda to further comprise determining that a gaze corresponds to the first UI item based on determining that a gaze location is within a bounding box corresponding to the first UI item based on a location map, wherein the location map identifies bounding boxes corresponding to the UI items and actions corresponding to the UI items, as taught by Vennstrom so as to provide improved determination and/or analysis of the gaze position of a user interacting with a computer-controlled system using gaze based-functionality (¶8). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Kantamneni, and Masuda as applied to claim 12 above, and further in view of Trapp.
Claim 17, claim 12 is incorporated, Liu and Kantamneni combined do not teach wherein the analytics data comprises an array identifying, for each respective UI item of the other UI item, an associated action, data indicating whether the respective UI item was gazed upon.
Masuda teaches a system (fig. 2; ¶42) for providing analytics data that combines gaze data and selection data (¶42), the system comprising: at least one processor (fig. 2, item 10; fig. 4, item 106; ¶61); and a non-transitory computer-readable storage medium (fig. 2, item 11; ¶62) comprising instructions that, when executed by the at least one processor, cause the at least one processor to: provide an application having a user interface (UI) with UI items that are selectable by user interactions received via an input device to perform corresponding selectable actions (¶42, commodities: UI items), wherein the UI items comprise a group of UI items grouped for identifying a relative discoverability of UI items of the group of UI items (fig. 2, item 16; ¶70, D increase in number of looked times), including a first UI item being configured, when selected, to perform a first selectable action (¶37, purchase ~ action; ¶66), a second UI item being configured, when selected, to perform a second selectable action (¶37, purchase ~ action; ¶66); and a third UI item being configured, when selected, to perform a third selectable action in the application (¶37, purchase ~ action; ¶66); track gaze locations on the UI based on monitoring eye movements and eye pauses (fig. 1A shows eye movement starting at commodity A and selection of commodity C where the eye pauses throughout because the gaze time is not less than a threshold; ¶38), including determining prior gaze activity, indicating that a gaze of a user is detected with respect to the first UI item (fig. 2, item 32; fig. 6; ¶32); track a selection of the second UI item to perform the second selectable action (¶66); identifying other items from the group of UI items other than the second UI item based on the selection (fig. 6); determining that the first UI item is among the other UI items and that the prior gaze activity is within a selection time threshold of the selection (fig. 6, the selection threshold is from 2T/3 to completion); determining that the third UI item is among the other UI items and was not gazed upon within the selection time threshold (fig. 6, third UI item is commodity A, the selection threshold is from 2T/3 to completion); wherein the analytics data comprises an array identifying, for each respective UI item of the other UI item, an associated action (number of looked times), data indicating whether the respective UI item was gazed upon (fig. 6, 0 if not gazed upon, equal to one or greater if gazed upon).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Liu and Kantamnei, wherein the analytics data comprises an array identifying, for each respective UI item of the other UI items, an associated action, data indicating whether the respective UI item was gazed upon, as taught by Masuda so as to identify items which the user vacillates or for improving accuracy to estimate an object in which a user is interested based on gaze information (¶35).
Liu, Kantamnei, and Matsuda combined do not teach the analytics data comprises a time spent gazing on the respective UI item
Trapp teaches a system (fig. 1; ¶27) for fixation identification and a method (fig. 2), the method comprising: identifying a gaze corresponding to a first gaze position data element (fig. 2, item 102; ¶28; ¶33); further comprising: identifying, for each respective gaze position data element in the other of gaze position data element, time spent gazing on the respective UI item (¶34; ¶41). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Liu, Kantamnei, and Matsuda, such that the analytics data comprises: time spent gazing on the respective UI item, as taught by Trapp so as to provide real time analysis of the gaze position data elements during operation (¶41) and based upon the assessment of the user's visual engagement of an item, provide feedback information to an operator regarding the user's visual engagement of an item (e.g., suggestions as to improvements of the design or layout of the item or suggestions to improve the needs of the user) (¶10).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DONNA V LUI/Examiner, Art Unit 2621                                                                                                                                                                                                        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621